DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 18 August 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending and examined.

Claim Rejections - 35 USC § 112 and claim objections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Below is a reproduction of applicant’s claims with the examiner’s comments in bold italics.  The examiner will not restate rejections involving multiple issues for brevity.

Claim 1: A sanitizing cabin misted with active disinfectant normally used for disinfecting swimming pools (“normally used…” is indefinite as the metes and bounds of what constitutes “normally” cannot be determined), to sanitize people, their external body parts and clothes, and their airways, comprising: 
a. Cabin or room (lacks antecedent basis; e.g., “a cabin or a room…” with walls ceiling (the examiner suggests placing a comma between “walls” and “ceiling” and at least one door.  (claims are to be in one sentence only) 
b. Reservoirs of water and disinfectant material. 
c. Misting said water and said disinfectant (“Misting…” is a method step and should be rewritten in product form, as the preamble is directed to a product) and entering them (“them” is indefinite as to what it references; pronouns should not be used in place of the actual limitation) into said cabin in a precise and uniform concentration (indefinite as to the metes and bounds of what constitutes “precise” and “uniform”) of active material (indefinite as to the metes and bounds of what constitutes “active material”) of said disinfectant. (a second example of noting claims should be in one sentence only)  
d. Said cabin has displays (a second example of lack of antecedent basis) that instruct said sanitized person to stay long enough inside said cabin and breath said uniform concentration of active disinfectant, for effectively sanitizing (indefinite as to the metes and bounds of “effectively”) said person's airways.  (sub (d) is indefinite as the metes and bounds of how this limitation is achieved cannot be determined.  

Claim 2: The Cabin as in claim 1 wherein said mist is heated by a heat convector or at least one of the following: Infrared heater, Ceramic heater, heat radiator, heating fan, heating spiral. (replete with issues previously addressed)  

Claim 3: The Cabin as in claim 1 wherein said cabin comprises walls (indefinite as “walls” has already been presented) built from isolated panels (indefinite as to the metes and bounds of what constitutes “isolated” with respect to panels) with 2 (objected to as the number should be spelled in the entirety) or more thin metal (indefinite as “thin” is a relative term of art, and the metes and bounds of this limitation cannot be determined at this time) or plastic layers and a thicker layer (indefinite as to with what this layer is thicker) of insulating air or airy material (indefinite as to the metes and bounds of what constitutes “airy” material) between said layers.  

Claim 4: The misted cabin (the preambles should match for consistency – e.g., “The cabin”) as in claim 1 wherein said misting is done by Ultrasonic Humidifier.  

Claim 5: The cabin as in claim 2 wherein said heated mist is spread by one or more fans or blowers located in the lower middle or upper parts (lacks antecedent basis and indefinite as to what constitutes “lower middle or upper parts”) of said cabin.  

Claim 6: The cabin as in claim 4, wherein said Ultrasonic Humidifier includes said reservoir (indefinite as more than one reservoir is previously claimed) of water with said precise concentration of active material, and said humidifier gives mist with same said concentration (indefinite as to with what “same said concentration” references) into said cabin.  

Claim 7: The cabin as in claim 2 wherein its (indefinite as to what “its” references) heating and humidifier are respectively controlled for set temperature and relative humidity inside said cabin, by an electronic on/off controller using a temperature and humidity sensor located inside said cabin.  

Claim 8: The cabin as in claim 1 wherein at least one of its said doors is a thermally isolating double winged curtain door (indefinite as to what constitutes a “double winged” door) with magnets on the neighboring edges of each said wings across the vertical line connecting the two wings, to form a push to enter and automatic closing with minimal thermal and humidity loss per opening (indefinite as to the metes and bounds of what constitutes “minimal…loss”).  

Claim 9: The cabin as in claim 1 wherein the disinfectant concentration in said cabin, is marginally below the maximum permitted concentration of said disinfectant for liquid water in swimming pools and spas.  The language of this claim is indefinite as to what constitutes “marginally below…maximum permitted concentration” with respect to pools and spas”)

Claim 10: The cabin as in claim 1 wherein the said (“the said” is redundant) uniform disinfectant concentration of sub claim 1c (dependent claims should be referenced in the entirety as shown above – i.e., “as in claim 1…” and not be stated here; referencing claim 1 inherently incorporates all the limitations of claim 1) for the combined mass of water and air mixture in said cabin, is marginally below the maximum permitted concentration of said disinfectant for liquid water in swimming pools and spas.  The language is indefinite for the same reason as the language in claim 9 above.

Claim 11: The cabin as in claim 1 wherein said active material disinfectant is Bromine Br or free available Chlorine present in one of the following: Sodium Hypochlorite NaOcl, Hypochlorous acid HOCI, House bleach, Chlorine Dioxide C102.  (parenthesis should be used with the chemical symbol, and the chemical symbols should be properly written with proper capitalization, superscripts and subscripts)

Claim 12: The cabin as in claim 1 further comprising a red/green light display and a timer that controls the red and green times, to signal the person to enter on green and exit on red.  (replete with issues previously provided)

Claim 13: The cabin as in claim 1 further comprising a mat with pressure step switch that senses when person is inside said cabin, for optimizing the pace of sanitizing and people traffic through said cabin. (replete with issues previously provided)  

Claim 14: The cabin as in claim 1 further comprising a video monitor that plays an instructional video or pictures clip that explains to said person how to enter and use said cabin for best sanitizing. (replete with issues previously provided)  

Claim 15: The cabin as in claim 1 comprising a boiler of water that creates steam that heats and humidifies said cabin, replacing an ultrasonic humidifier and heater (indefinite as these limitations are not present in claim 1).  

Claim 16: The cabin as in claim 6 further having a second bigger reservoir in addition to said reservoir of claim 6, which enables nonstop full week operation, and easy (indefinite as “easy” is a relative term of art) mixing of disinfectant. (replete with issues previously provided)

Claim 17: The cabin as in claim 1 further having a pump and high concentration disinfectant tank that together with tap water connection enables months long operation and automatic concentration control of disinfectant.  (replete with issues previously provided)  

Claim 18: The cabin as in claim 1 wherein it is implemented on a smaller scale as a personal inhalation unit, with a miniature ultrasonic humidifier and its water tank with disinfectant, and possibly also a miniature heat convector, and a hood or mini tent that covers a small volume of air, big enough to allow a person to open the hood and insert his head or torso inside for several minutes or so of sanitizing his airways, with same active material concentrations as the bigger man size walk in cabin of claim 1.  (replete with issues previously provided)  

Claim 19: The cabin of claim 1 where said sanitized people includes pets.  (replete with issues previously provided; also, “people” does not include “pets”)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 9-11, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Allen (U.S. Publication 2019/0209806).

Claim 1: Allen discloses a sanitizing cabin (Fig. 1: 100; 182 notes a sanitizing subsystem) misted (paragraphs [0180] and [0182 note reservoirs for water and sanitizing agents) with active disinfectant normally used for disinfecting swimming pools, to sanitize people, their external body parts and clothes, and their airways, comprising: 
a. Cabin or room with walls ceiling and at least one door (Fig. 1 as shown). 
b. Reservoirs of water and disinfectant material (see paragraph [0157]). 
c. Misting said water and said disinfectant and entering them into said cabin in a precise and uniform concentration of active material of said disinfectant (this would be the natural result of the humidifier and sanitizing system, either directly or indirectly). 
d. Said cabin has displays that instruct said sanitized person to stay long enough inside said cabin and breath said uniform concentration of active disinfectant, for effectively sanitizing said person's airways (paragraph [0095] notes instructions for use and enjoyment may be provided on a hard disk, which would necessarily require a display to read).  
Should applicant disagree with the examiner’s position regarding the water and sanitizer mechanism’s being separate and not a combined unit, the examiner takes Official notice that it is well known in the art to use combined systems of a concentrated chemical with a diluting agent for dilution of concentrated chemicals as desired.

Claim 9: Allen discloses the cabin as in claim 1 wherein the disinfectant concentration in said cabin, is marginally below the maximum permitted concentration of said disinfectant for liquid water in swimming pools and spas.  The examiner takes the position that as this is an indefinite claim containing relative terminology, the prior art has full capability of being set as desired to a given concentration.  

Claim 10: Allen discloses the cabin as in claim 1 wherein the said uniform disinfectant concentration of sub claim 1c for the combined mass of water and air mixture in said cabin, is marginally below the maximum permitted concentration of said disinfectant for liquid water in swimming pools and spas.  The examiner takes the position that as this is an indefinite claim containing relative terminology, the prior art has full capability of being set as desired to a given concentration.    

Claim 11: Allen discloses the cabin as in claim 1 wherein said active material disinfectant is Bromine Br or free available Chlorine present in one of the following: Sodium Hypochlorite NaOcl, Hypochlorous acid HOCI, House bleach, Chlorine Dioxide C102 (Allen: paragraph [0180]).  

Claim 14: Allen teaches the cabin as in claim 1 further comprising a video monitor that plays an instructional video or pictures clip that explains to said person how to enter and use said cabin for best sanitizing (paragraph [0199]).  

Claim 19: The cabin of claim 1 where said sanitized people includes pets.  The examiner takes the position that the use of the system in Allen is not limiting on the type of living organism.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 5, 7, 12, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen.

Claim 2: Allen provides the Cabin as in claim 1 wherein said mist is heated (paragraph [0157]).  It does not disclose the heating is by a heat convector or at least one of the following: Infrared heater, Ceramic heater, heat radiator, heating fan, heating spiral.  Allen does disclose that the air may be heated by means that are not limiting (paragraph [0153]).  As a result, it would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate any of the claimed heating means for heating the humidifier, as these are art recognized devices used in heating such elements and each would operate as indented without departing from the scope of operability of the prior art.

Claim 5: the obvious modification of the prior art provides the cabin as in claim 2 wherein said heated mist is spread by one or more fans or blowers (paragraph [0045].  While it does not disclose the fans or blowers are located in the lower middle or upper parts of said cabin, it would have been obvious at the time of filing to a person having ordinary skill in the art to arrange the parts as necessary because rearrangement of parts is considered an obvious matter of design choice.  (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.).  One having ordinary skill in the art would locate the fans as desired based on preferred location and to maximize its use. 

Claim 7: the obvious modification of the prior art provides the cabin as in claim 2 wherein its heating and humidifier are respectively controlled for set temperature and relative humidity inside said cabin, by an electronic on/off controller using a temperature sensor located inside said cabin (see Allen: paragraph [0013]).  

Claim 12: Allen discloses the cabin as in claim 1 except further comprising a red/green light display and a timer that controls the red and green times, to signal the person to enter on green and exit on red.  Allen does teach that alarms and lights are used to notify of an emergency and guide one to a necessary location (paragraph [0383]).  Timers are also used with the system in Allen (paragraph [0186]), and a display of all information is provided to a used (paragraph [0257]).  As best understood, it would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate the claimed lights and features, as the claimed lights, timers and signals are used for similar purposes in Allen, and it is well known in the art to use red and green lights to direct a user as to a known condition.  Further, notifications are well known in the art for informing a user as needed.

Claim 15: Allen teaches the cabin as in claim 1 except comprising a boiler of water that creates steam that heats and humidifies said cabin, replacing an ultrasonic humidifier and heater.  The examiner takes Official notice that the claimed limitation would perform the same function as the claimed humidifier present in Allen and would function equally as well.  

Claim 17: Allen discloses the cabin as in claim 1 further having a pump (the pump would be necessary to move the liquid as claimed), but it does not disclose a high concentration disinfectant tank that together with tap water connection enables months long operation and automatic concentration control of disinfectant.  The examiner takes Official notice that such configurations are well known in the art of liquid sprays and spray applications.  It is common to have a concentrated chemical in communication with a dilution material, such as water in order to vary the concentration as desired. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheehy (U.S. Publication 2002/0002804).

Claim 3: Allen discloses the Cabin as in claim 1 except wherein said cabin comprises walls built from isolated panels with 2 or more thin metal or plastic layers and a thicker layer of insulating air or airy material between said layers.  Allen is silent as to the material of the walls.  Sheehy teaches a panel system used in a similar environment (clean room per paragraph [0003]) and incorporates a plastic panel with a hollow core which would be an airy material (see Claim 1).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate the plastic panels in order to facilitate ease of cleaning and sanitizing due to the humidity created by the humidifier and through general occupation, and a hollow panel would be lighter than a solid panel and air in the hollow panel functions as a natural insulator.    

Claim(s) 4, 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Matsumura (U.S. Patent 4,829,773).

Claim 4: Allen discloses the misted cabin as in claim 1 except wherein said misting is done by Ultrasonic Humidifier, though it does teach a humidifier with the system (see above).  Matsumura teaches that it is known in the art to use ultrasonic humidifiers are used in similar environments (Col. 1, lines 23, 24).  As a result, it would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate an ultrasonic humidifier, as such humidifiers are known in the art of misting rooms as disclosed, and an ultrasonic humidifier would provide a fine mist as desired for use.      

Claim 6: the obvious modification of the prior art provides the cabin as in claim 4, except wherein said Ultrasonic Humidifier includes said reservoir of water with said precise concentration of active material, and said humidifier gives mist with same said concentration into said cabin.  While the prior art does disclose reservoir and active material, it does not disclose the particular arrangement.  It would have been obvious at the time of filing to a person having ordinary skill in the art to arrange the parts as necessary because rearrangement of parts is considered an obvious matter of design choice.  (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.)  One having ordinary skill in the art would obviously arrange the humidifier as desired based on the preference to have the liquids mix prior to misting.  

Claim 16: the obvious modification of Allen discloses the cabin as in claim 6 except further having a second bigger reservoir in addition to said reservoir of claim 6, which enables nonstop full week operation, and easy mixing of disinfectant.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  Having an additional reservoir would permit longer use.

Claim 18:  Allen discloses The cabin as in claim 1 wherein it is implemented on a smaller scale as a personal inhalation unit, and its water tank with disinfectant, and possibly also a miniature heat convector, and a hood or mini tent that covers a small volume of air, big enough to allow a person to open the hood and insert his head or torso inside for several minutes or so of sanitizing his airways, with same active material concentrations as the bigger man size walk in cabin of claim 1.  Allen teaches a humidifier, but not an ultrasonic humidifier.  Matsumura teaches that it is known in the art to use ultrasonic humidifiers are used in similar environments (Col. 1, lines 23, 24).  As a result, it would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate an ultrasonic humidifier, as such humidifiers are known in the art of misting rooms as disclosed, and an ultrasonic humidifier would provide a fine mist as desired for use.  Regarding the size, it would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of design choice to have the dimensions as claimed because applicant failed to state a criticality for the necessity of the limitation and the prior art of record is capable of being designed to meet the limitation as claimed.  See MPEP 2144.04(IV)(A) citing Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  The examiner takes the position that, as claimed, the prior art can be scaled up or down in size as desired without departing from the scope of operability.       


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Jessie (U.S. Publication 2019/0000256).

Claim 8: Allen discloses the cabin as in claim 1 except wherein at least one of its said doors is a thermally isolating double winged curtain door with magnets on the neighboring edges of each said wings across the vertical line connecting the two wings, to form a push to enter and automatic closing with minimal thermal and humidity loss per opening.  Jessie teaches a thermally insulating door (paragraphs [0001] and [0018]) that incorporates magnets (Fig. 6A; see paragraph [0027]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate this type of entrance system to facilitate ease of entrance and exit without requirement of contact by hand to operate, which would minimize the spread of potential germs.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Linder (U.S. Patent 3,084,927).

Claim 13: Allen discloses the cabin as in claim 1 except further comprising a mat with pressure step switch that senses when person is inside said cabin, for optimizing the pace of sanitizing and people traffic through said cabin.  Linder teaches an automatic door opening mechanism that is operated by a pressure step switch (Col. 1, line 70 – Col. 2, line 4).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate the pressure switch with the system in Allen in order to provide a hands-free means for operating a door and minimizing contact with a door handle.  

Miscellaneous
Applicant should respectfully note that any response should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.

http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

The examiner may be contacted during prosecution at the below provided number to schedule an interview.  Please see MPEP 713 for information regarding this practice.  Applicant is invited, and encouraged, to contact the examiner at the earliest convenience to expedite prosecution and avoid potential issues, including fees, associated with late responses and/or potential abandonment of the application due to a late response.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee (U.S. Publication 2012/0227178), Weller (U.S. Publication 2020/0030471), Righetto (U.S. Publication 2021/0355699) and O’Keeffe (U.S. Publication 2010/0017953).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649